Citation Nr: 1501057	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits based on a pending claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's friend

ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appellant and the Veteran's friend testified at a March 2010 hearing before a Decision Review Officer of the RO.  The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2014.  Transcripts of both proceedings are of record.

The appellant also initially filed a claim for entitlement to Dependency Indemnity Compensation (DIC) under 38 U.S.C. § 1318.  However, because the Board is granting her claim for service connection for the cause of the Veteran's death, the § 1318 claim is rendered moot.

The record before the Board consists of the paper claims files and electronic records within Virtual VA. 


FINDINGS OF FACT

1.  The Veteran died in September 2008 from blunt head trauma.

2.  At the time of death, service connection was in effect for multiple disabilities, including posttraumatic stress disorder, rated as 70 percent disabling, amputations of the ring and little fingers of the Veteran's right hand, rated as 50 percent disabling; and arthritis of the index finger of the right hand, rated as 10 percent disabling.

3.  The service-connected disabilities of the Veteran's right hand played a material causal role in his death.

4.  At the time of the Veteran's death, a claim for a TDIU was pending.

5.  The evidence of record at the time of his death, established that his service-connected disabilities were so severe as to preclude him from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.312 (2014).

2.  The criteria for entitlement to accrued benefits based upon a pending claim for a TDIU have been met. 38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.341,3.1000, 4.16, 4.19 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Service Connection Claim

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312 .

Factual Background

The appellant contends that service connection is warranted for the cause of the Veteran's death, which occurred when he fell off a ladder and fatally hit his head.  The appellant alleges that the Veteran lost his grip while standing on a ladder because three of the fingers on his dominant hand were amputated in Vietnam and because his posttraumatic stress disorder (PTSD) caused him to lose his concentration.  The Veteran was service connected for arthritis of the index finger of his right hand and amputations of the fourth and fifth fingers of his right hand and for PTSD at the time of his death.  Part of his right middle finger was also amputated.  The death certificate lists the official cause of death as blunt head trauma.

In a March 2010 hearing, the appellant's representative stated that the Veteran lost 85 percent of his hand in a grenade explosion in Vietnam.  The remainder of his hand was painful and he was unable to grab anything.  He needed to wear a brace on his hand.  The representative believed that the Veteran lost his balance while atop the ladder and was unable to catch himself to stop the fall due to his damaged hand.  Additionally, the Veteran's severe PTSD may have caused him to lose concentration while on the ladder, and his related medications may have caused dizziness.  

The Veteran's friend testified that he observed that the Veteran had to do everything with his nondominant hand and was amazed he was up on a scaffold the day he died.  He noticed that the Veteran could not put any force on his right hand because it was so painful.  The appellant added that the Veteran had to sleep in a certain position while wearing a splint because his hand was so painful.  He also wore a golf glove when he drove so he could have something to hold that would give him a better grip on the steering wheel.

The Veteran's private physician stated in May 2010 that the disability of his dominant hand was profound and certainly could have contributed to his fall in several ways.  Likely, he was using tools in his non-dominant hand, and if there was some degree of need for increased balance, he would not be in a capacity to use two hands due to the severe loss of three digits of his dominant hand, loss of strength, loss of grasp, and very minimal pinch.  Certainly, he was in a precarious position that was made even more so should a balance problem occur due to the inability to be bimanual.  

A VA physician reviewed the Veteran's claims file in June 2010.  The physician opined that despite the Veteran's finger amputations and fairly severe PTSD, it did not appear that anything that would cause him to slip from the ladder or staging could have been prevented by the use of his right residual hand.  Therefore, the physician believed that the Veteran's death could not be attributed either directly or indirectly to the service-connected amputations of the long, ring, and little fingers of his right hand.  

In a May 2014 hearing, the Veteran's representative reiterated that the Veteran was missing 85 percent of his dominant hand at the time of his death.  He also had extremely bad concentration problems and memory problems due to his PTSD, which could have contributed to his fall.

Analysis

Following its review of all of the evidence, the Board has determined that the appellant is entitled to service connection for the cause of the Veteran's death because the evidence satisfactorily establishes that the service-connected disabilities of his right hand played a material causal role in the fall resulting in the Veteran's fatal blunt trauma.

In reaching this decision, the Board notes that the Veteran was service-connected for the amputation of two fingers of his dominant hand and for arthritis of the index finger of his right hand.  The appellant, her representative, and the Veteran's friend testified at two hearings as to the painfulness of his right hand, his inability to grasp things or to generally use his right hand, and his need to wear a splint or brace.  

The medical evidence also weighs in favor of the appellant's claim.  Although the June 2010 VA physician opined that it did not appear that anything that would cause the Veteran to slip from the ladder or staging could have been prevented by the use of his right residual hand, he did not provide a rationale for his conclusion.  In contrast, the Veteran's private physician, who actually treated the Veteran's right hand in 2004, provided specific reasons as to why the Veteran's inability to make full use of his right hand likely contributed to his fall from the ladder and subsequent death.  Therefore, the Board finds the private physician's opinion more probative than that of the VA physician.

Based on the foregoing, the Board has determined that the preponderance of the evidence supports the claim.  Accordingly, service connection is warranted for the cause of the Veteran's death.

Accrued Benefits Claim

Legal Criteria

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2014).

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Additionally, a claim for purposes of accrued benefits is based on evidence in the file at the date of the veteran's death.  38 C.F.R. § 3.1000(a).  This means evidence in VA's possession on or before the date of death even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1) , 4.15 (2014).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) .

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2014).

TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Factual Background

The appellant contends she is entitled to accrued benefits based on a TDIU claim that was pending at the time of the Veteran's death.  

The Veteran submitted a statement in September 2004 describing his current difficulties at his job as a Social Security disability advocate.  He had recently been woefully unprepared for almost every hearing before an administrative law judge.  He had trouble focusing and had lost several cases he thought he should not have lost.  It felt overwhelming to do a simple task like make a phone call.  He had difficulty planning ahead because of impaired concentration to attend to tasks.  He became so frustrated once that he pushed everything off of his desk onto the floor.  He had stopped advertising for new clients.  

In a May 2005 VA examination, the Veteran stated that he had recently had to cut back on his cases and had not been able to do his work.  He was experiencing a great deal of difficulty with withdrawn behavior and self isolation.  He was very forgetful, sometimes doing things like forgetting his briefs when arguing before an administrative law judge.  He had been told by other lawyers that clients of his had said that he had not been doing his job, and he agreed that he had not been doing well.  He also had difficulty using keyboards because of the loss of his fingers, making work even more difficult. 

A psychiatrist wrote in May 2005 that the Veteran's concentration had been so poor that he was missing the simplest of details necessary to do a competent job at work.  As a result, he was losing clients.  Furthermore, when he was able to concentrate, he would become so enraged that he became explosive.  Thus, he had been unable to find any middle ground between these two extremes in which to function.  

At a November 2007 VA examination, the Veteran reported that he was still working on a part-time basis but that he intended to retire in January because he felt he could no longer do his work.  His high level of anxiety led to distraction.  He was worried that he would be sued for negligence and was turning away many referrals.  He procrastinated and did not do his work on time.  He sometimes did not follow through contacting doctors and doing other work that was necessary for his job.  One client even fired him.  Generally, he was only working about an hour to an hour and a half per day from home.  He was losing about 30 hours, or 75 percent, of his time each week.  The examiner noted that the effect of his PTSD on his employment functioning was "quite devastating". 

The Veteran was afforded a VA audiological examination in August 2008.  When  asked to comment on how the Veteran's hearing impairment and tinnitus impacted his physical and sedentary employment, the examiner stated that his hearing loss may have caused him increased difficulties understanding in noisy situations and that he would do well working independently.  Also, tinnitus was a distraction but could be managed through the use of mechanical sounds such as a fan.

Analysis

At the time of the Veteran's death, he had a claim pending for a total rating based on unemployability due to his service-connected disabilities.  His combined disabilities totaled 90 percent, with PTSD alone rated at 70 percent.  Therefore, he met the schedular criteria for TDIU.  In addition, although the Veteran was attempting to continue to work part time up until the time of his death, the evidence shows that he was working few hours and that his PTSD had had a devastating effect on his ability to work.  He was also impaired by his other service-connected disabilities.  In the Board's opinion, the evidence raises a reasonable doubt as to whether the Veteran was rendered unemployable as a result of his service-connected disabilities.  Therefore, the appellant is entitled to accrued benefits based on the pending claim for a TDIU.


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to accrued benefits based on a pending claim for a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


